Title: To George Washington from John Sinclair, 24 February 1798
From: Sinclair, John
To: Washington, George



Sir
Board of Agriculture Whitehall [London]24th February 1798.

I have the honour to inform you, that at the last Meeting of the Board of Agriculture, it was unanimously resolved, that the £10 remitted by you, as a Subscription for the Publications of the Board, shall be laid out in binding a complete set of the same, in the handsomest manner, and that they be sent to you, with a letter expressive of the Sentiments which the Board entertains for so distinguished a character.
It is with much satisfaction, that I communicate to you a Resolution, in which I so cordially partake. I regret much that you do not permit us to indulge the hopes of our having the pleasure of seeing you in this Country, and of your taking a Seat at the Board, as an Honorary Member. I have the honour to be, with much respect, Sir, Your faithful, and Obedient servant

John Sinclair President

